PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

ESCHWEILER & POTASHNIK, LLC.
ROSETTA CENTER
629 EUCLID AVE., SUITE 1000
CLEVELAND OH 44114
UNITED STATES


In re Application of Mario Motz 
Appl No.: 15/261,288
Filed: September 9, 2016
Attorney Docket: INFAP548US
For:  Digitally-Controlled Output Amplitude of Analog Sensor Signal
:::::


DECISION GRANTING PETITION
37 CFR 1.144 and 37 CFR .181


This is a decision on the petition under 37 CFR 1.144 and 37 CFR 1.181 filed on June 16, 2022 to review a restriction requirement of February 13, 2020.  The petition requests withdrawal of holding that the amended claims filed on April 4, 2022 are non-responsive, as being drawn to a non-elected invention.

The petition is DISMISSED as moot. 
A review of the record indicates that the examiner vacated the notice of non-responsive amendment, mailed on April 22, 2022 in the Notice of Allowability (page 2, item 2), mailed July 25, 2022. 

As the relief requested has already been given, this petition is DISMISSED as moot.

Any questions regarding this decision should be directed to Patrick Assouad, Supervisory Patent Examiner, AU 2858 at (571) 272-2210.


/ANDREA L WELLINGTON/
Andrea Wellington
Director - Technology Center 2800

AW:pa:kt